The opinion of the court was delivered by
Reed, J.
The license was revoked at a meeting of the board of excise held subsequent to and distinct from the meeting at which the license was granted. No notice of such intended action was given to the prosecutor. No fraud was practiced, so far as appears, in obtaining the license. That it was irregularly granted seems obvious. The act of 1891 {Pamph. L., p. 12) seems to providé for only one yearly renewal of the license, to be made upon the original petition.
But, assuming that the board made a mistake, it does not appear that the mistake was induced by any fraudulent conduct of the petitioner. It was an error attributable to infirmity of judgment in the board. Certiorari would have brought the license into this court for the purpose of vacating it. But the power of the board itself to revoke is limited to instances where the license has been fraudulently procured or where the statute has expressly conferred the power of revocation. Lantz v. Hightstown, 17 Vroom 102.
The causes for revocation and the proceedings to be taken in bringing about such revocation are set out in the laws of 1889. Pamph. L., p. 77, § 10, et seq.
*605The resolution brought up is vacated for two reasons — -first, the action of the board was judicial, and, therefore, notice to the licensee was essential to its validity; second, there was no apparent cause for revocation had the notice been given.